Congress, by a law passed 31st July 1789, (1 Cong. Laws, 37, § 5,) divided the departments for collection of duties on goods imported into the United States, into the offices of collectors, naval officers and surveyors, and prescribed the duties of those officers. Each collector was to employ proper persons as weighers, gaugers, measurers and inspectors, at the several ports within his district; and their fees were ascertained by the 29th section of the act, to be paid by the different collector out of the revenue.The same power was continued to the collectors, by another law passed 4th August 1790, (1 Cong. Laws, 220, § 6,) and the fees were increased by the 53 d section of that act.